Per curiam.
This appeal is from a conviction for murder and a life sentence.
Appellant and the victim, both of whom had been drinking, were engaged in a knife fight that resulted in the victim being stabbed in the heart. He died shortly thereafter from the wound. The appellant contended at the trial that he was defending himself, that he took the knife from the victim, and though he cut him, he did not intend to kill the victim. The jury obviously did not believe appellant’s version of the altercation and returned a verdict of guilty.
The appellant has come here and asserts that there was insufficient evidence to sustain the jury’s verdict.
Although no witness actually observed the altercation between the appellant and the victim, there was abundant evidence as to. what took place immediately before and immediately after the stabbing, and the *590evidence, including the dying declaration of the victim, was more than ample to sustain the verdict.
Submitted January 10, 1977 —
Decided April 6, 1977.
Galin & Friedman, Martin W. Alpert, for appellant.
Andrew J. Ryan, Jr., District Attorney, Andrew J. Ryan, III, Chief Assistant District Attorney, Arthur K. Bolton, Attorney General, Susan V. Boleyn, Staff Assistant Attorney General, for appellee.

Judgment affirmed.


Nichols, C. J., Undercofler, P. J., Jordan, Ingram, Hall and Hill, JJ., concur.